Citation Nr: 0121568	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  00-00 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran submitted a timely substantive appeal 
with the RO's August 28, 1998 decision to reduce the 
disability evaluation of the service-connected Post-Traumatic 
Stress Disorder (PTSD) from 70 percent to non-compensable.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to June 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1.  The veteran was notified of the RO's decision to reduce 
the disability evaluation for the service-connected PTSD from 
70 percent to non-compensable on August 28, 1998.

2.  The veteran submitted a notice of disagreement with the 
rating reduction decision on July 28, 1999.

3.  A statement of the case was provided to the veteran on 
August 24, 1999.  No substantive appeal was received within 
60 days of the date of mailing of the statement of the case 
or within one year from the date of notification of the 
August 1998 rating action.

4.  The veteran did not file a timely substantive appeal with 
respect to the reduction of the disability evaluation for 
PTSD from 70 percent to non-compensable.  




CONCLUSION OF LAW

A timely substantive appeal of the RO's August 1998 decision 
to reduce the disability evaluation for the service-connected 
PTSD from 70 percent to non-compensable was not filed, and 
the Board lacks jurisdiction to consider this issue.  38 
U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), and 7108 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 20.200, 20.202, and 20.203 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On August 28, 1998, the RO mailed a letter to the veteran 
informing him that the disability evaluation for his service-
connected PTSD had been reduced from 70 percent to non-
compensable.  

On July 28, 1999, the veteran submitted a document which has 
been construed as a timely filed notice of disagreement with 
the August 1998 rating decision.  

A statement of the case was mailed to the veteran at the 
address included on his notice of disagreement on August 24, 
1999.  This was the most recent address of record.  

A VA examination was conducted in October 1999 and a 
supplemental statement of the case was mailed to the veteran 
on December 14, 1999 in response to the report of the VA 
examination.  

A VA Form 9 was received at the RO on January 10, 2000.

A letter from the Board was mailed to the veteran and his 
representative on May 24, 2001, informing them that a 
substantive appeal might not have been timely filed for the 
August 1998 decision and informing the veteran of his 
procedural rights.  No response was received from the veteran 
or his representative.  

VCAA

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
Supp. 2001).  By virtue of the May 24, 2001 letter, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The appellant was afforded an 
additional period of 60-days to submit evidence.  The 
veteran did not identify any evidence which was not 
obtained by the RO.  


Criteria and Analysis

The United States Court of Appeals for the Federal Circuit 
has noted that, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  In this case, the issue is whether the 
veteran filed a timely substantive appeal; if he did not, the 
Board does not have jurisdiction.  See 38 U.S.C.A. § 7105(a) 
(West 1991).  The Board's authority to consider its 
jurisdiction is contained in 38 U.S.C.A. § 7105(d)(3) (West 
1991), which provides that ". . . questions as to timeliness 
or adequacy of response shall be determined by the Board of 
Veterans' Appeals."  See also VAOPGCPREC 9-99, 64 Fed. Reg. 
52376 (1999).

Prior to assessing its jurisdiction, the Board must consider 
whether doing so is prejudicial to the veteran.  See 
generally, Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, in May 2001, the veteran and his representative were 
given notice that the Board was going to consider whether the 
substantive appeal on the issue of the reduction in the 
service-connected PTSD evaluation from 70 percent to non-
compensable was timely, and they were given an opportunity to 
request a hearing or present argument related to this issue.  
See 38 C.F.R. § 20.203 (2000).  The May 2001 letter to the 
veteran and his representative provided them with notice of 
the pertinent regulations, as well as notice of the Board's 
intent to consider this issue.  The veteran was given 60 days 
to submit argument on this issue and provided an opportunity 
to request a hearing.  However, the claims file does not 
contain a response from either the veteran or his 
representative.  The Board therefore concludes that its 
consideration of this issue does not violate the veteran's 
procedural rights.

The Board must determine whether the veteran's January 2000 
VA Form 9 constitutes a timely substantive appeal of the RO's 
August 1998 decision, and whether there is any other basis to 
find that a timely substantive appeal as to this issue was 
received.  The steps to be taken to perfect an appeal to the 
Board following an adverse determination by an agency of 
original jurisdiction are set out fully in statute and 
regulations.  "Appellate review will be initiated by a 
Notice of Disagreement and completed by a substantive appeal 
after a Statement of the Case is furnished as prescribed in 
this section."  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200; see also 38 C.F.R. § 20.201 (2000) (requirements 
for notices of disagreement).  "Proper completion and filing 
of a Substantive Appeal are the last actions the appellant 
needs to take to perfect an appeal."  38 C.F.R. § 20.202.  
The notice of disagreement and the substantive appeal must be 
filed with the activity/office that entered the determination 
with which disagreement has been expressed.  38 U.S.C.A. § 
7105(b)(1) (West 1991); 38 C.F.R. § 20.300 (2000).

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1) (West 1991).  The 
statement of the case is to be forwarded to the appellant at 
his most recent address of record, with a copy provided to 
the representative.  38 C.F.R. § 19.30(a) (2000).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b).

However, if a claimant has not yet perfected an appeal and VA 
issues a supplemental statement of the case in response to 
evidence received within the one-year period following the 
mailing date of notification of the determination being 
appealed, 38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 20.302(c) 
require VA to afford the claimant at least 60 days from the 
mailing date of the supplemental statement of the case to 
respond and perfect an appeal, even if the 60-day period 
would extend beyond the expiration of the one-year period.  
In addition, if VA receives additional material evidence 
within the time permitted to perfect an appeal, 38 U.S.C. § 
7105(d)(3) requires VA to issue a supplemental statement of 
the case even if the one-year period following the mailing 
date of notification of the determination being appealed will 
expire before VA can issue the supplemental statement of the 
case.  See VAOPGCPREC 9-97, 62 Fed. Reg. 15567 (1997).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the statement of the case.  Id.  If the statement of the case 
addressed multiple issues, the appeal must either indicate 
that it is an appeal as to all issues, or it must 
specifically indicate which issues are being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. § 20.302. 38 C.F.R. § 20.1103 (2000).

As indicated above, the veteran was informed that the 
disability evaluation for his service-connected PTSD was 
reduced from 70 percent to non-compensable on August 28, 1998 
and his notice of disagreement was received on July 28, 1999.  
A statement of the case was mailed to the veteran on August 
24, 1999.  Thus the latest that the veteran could perfect his 
appeal was sixty days from August 24, 1999 which was October 
23, 1999.  

A review of the claims file shows that between August 24, 
1999 and October 23, 1999 (the date marking the 60 days after 
the statement of the case was issued) the RO did not received 
any correspondence which indicates continued disagreement 
with the reduction of the disability evaluation of the PTSD.  
See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

While a supplemental statement of the case was issued in 
December 1999, this was not promulgated as a result of 
additional evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed.  The supplemental statement of 
the case was issued as a result of a VA examination which was 
conducted on October 26, 1999.  As such, it does not extend 
the time period for perfecting the veteran's appeal.  See 
VAOPGCPREC 9-97, 62 Fed. Reg. 15567 (1997).

As noted above, under pertinent statutory provisions a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200; see 
also Roy v. Brown, 5 Vet. App. 554 (1993).  There has not 
been a timely appeal of the issue of the PTSD rating 
reduction, the appeal was not perfected, and the Board is 
without jurisdiction to adjudicate this claim.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), 7108; 38 C.F.R. §§ 
20.101(a), 20.200, 20.202; YT v. Brown, 9 Vet. App. 195 
(1996).




ORDER

The veteran has failed to perfect an appeal with the RO's 
August 28, 1998 rating reduction from 70 percent to non-
compensable for PTSD and the claim is dismissed.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

